UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x

MELISSA BERGER, individually and on behalf of her
infant children, A.G. and M.B.,

                                                          Plaintiffs,

                             -against-                                    19 CV 6229 (JMF)

ANNA WANG, TERESA CASTELLI, SHELLY                                        STIPULATED
KIRSHENBAUM, ANTHONY AKINDURO,                                            PROTECTIVE ORDER
individually and as director, STATEN ISLAND
UNIVERSITY HOSPITAL, DANA KAPLAN, and
CITY OF NEW YORK,

                                                       Defendants.



        WHEREAS, Plaintiff Melissa Berger, individually and on behalf of her infant

children A.G. and M.B. (“Plaintiff”), filed this action on or about July 3, 2019 against

Defendants Anna Wang, Theresa Castelli, Shelley Kirshenbaum, Anthony Akinduro , and

the City of New York (“City Defendants”) and Staten Island University Hospital and

Dana Kaplan, M.D. (“Hospital Defendants”) (collectively, “Defendants,” and with

Plaintiffs, the “Parties”; each party individually shall be designated in this Protective

Order as a “Party”);

        WHEREAS, the Parties are engaged in discovery in this action that requires the

production of documents and information that the Parties deem to be confidential;

        WHEREAS, this Protective Order is intended to allow the Parties to designate

material as confidential, and to limit the use and re-disclosure of those documents or that

information;


                                                         1
       NOW, THEREFORE, IT IS HEREBY ORDERED, as follows:

       1.     As used herein, “Confidential Material” shall mean the following

documents, whether or not embodied in any physical or electronic medium, and any and

all information contained within those documents: (i) any and all investigative or case

files maintained by New York City Administration for Children’s Services (“ACS”) in

which Plaintiffs are not the subject of a report of child abuse or neglect; (ii) all documents

containing personally identifying information, contact information (including, without

limitation, personal email addresses), employment history or family history of any

present or former employee of the City of New York; (iii) personnel files (including,

without limitation, disciplinary records) of any present or former employee of the

Defendants; (iv) all documents pertaining to ACS employee training; (v) all documents

deemed confidential by operation of state or federal law; (vi) any other documents or

information that the Parties’ counsel agree, in writing, be treated as confidential; or (vii)

any other category of information given confidential status by this Court after the date of

this Order.

       2.     A Party may designate documents that it produces or discloses in this

action, or information contained within those documents, as “Confidential Materials” by

marking with the legend “CONFIDENTIAL” each page containing such information that

it sends to the receiving Parties.

       3.     No document or information shall be deemed “Confidential Material” to the

extent that it is (i) lawfully obtained by the receiving Parties from a source other than a

disclosing Party; or (ii) otherwise publicly available.

                                              2
       4.      The inadvertent production of Confidential Material without appropriate

designation of confidentiality shall not be deemed a waiver of any claim of its status as

Confidential Material. Upon receiving reasonable notice from the producing Party that

the produced Confidential Material has not been appropriately designated, all such

information shall be re-designated promptly as Confidential Material and treated

accordingly.

       5.      Parties and their counsel shall not use any Confidential Material for any

purpose other than for the preparation or presentation of the Parties’ case in this action,

and shall not produce or disclose Confidential Material to any third-party, except

pursuant to the terms of paragraph 6 below.

       6.      Unless otherwise ordered by the Court or agreed to by Parties’ counsel in

writing, Confidential Material may be disclosed only to:

               a.     The named parties;

               b.     The Parties’ counsel, persons acting under counsel’s supervision,

                      and employees and independent contractors of counsel who are

                      directly involved in the preparation or presentation of the Parties’

                      case in this action;

               c.     The Parties’ experts and consultants, as necessary for the preparation

                      or presentation of the Parties’ case in this action in accordance with

                      the procedures set forth in Paragraph 8 of this Protective Order;

               d.     Any deponent, witness, or potential deponent or potential witness,

                      for purposes of investigation, preparation, deposition, or trial in this

                                               3
                     action only, who authored or otherwise had access to and familiarity

                     with the document or information at the time of its original creation

                     and use, or had familiarity with or possessed knowledge of facts and

                     circumstances of the action to which the document or information

                     relates in accordance with the procedures set forth in Paragraph 8 of

                     this Protective Order;

              e.     any other person as to whom the Parties agree in writing in

                     accordance with the procedures set forth in Paragraph 8 of this

                     Protective Order;

              f.     court reporters, as necessary for the conduct of this litigation; and

              g.     the Court, pursuant to the provisions of Paragraph 10 of this

                     Protective Order.

       7.     As used herein, disclosure of Confidential Material includes the written or

oral transmission of the document or information designated as Confidential Material.

       8.     A Party’s counsel may disclose Confidential Material, and/or the

information contained therein, to a person identified in sub-paragraphs 6(a), 6(c), 6(d),

and/or 6(e) of this Protective Order only after: (a) advising such person that, pursuant to

this Protective Order, he or she may not divulge Confidential Material to any other

individual or entity; and (b) such person executes a Non-Disclosure Agreement in the

form annexed hereto as Exhibit A. A Party’s counsel shall retain each signed Non-

Disclosure Agreement and provide a copy of each signed Non-Disclosure Agreement to



                                              4
counsel for the disclosing Party upon request and before any person to whom such

Confidential Material is disclosed is permitted to testify (at deposition or trial).

       9.     Deposition testimony concerning any Confidential Material that reveals the

contents of such material shall be deemed confidential, and the portions of the transcript

that includes such testimony, together with any exhibits consisting of Confidential

Material, shall be prominently marked “CONFIDENTIAL.” These portions of the

transcript shall be deemed to be Confidential Material within the meaning of this

Protective Order. In addition, those portions of the transcript concerning any Confidential

Material shall be deemed designated as such: (a) if Defendants’ counsel so states before

the close of the record at a deposition, or (b) upon written notice to Parties’ counsel,

designating the page and line, within fifteen days of receipt of the transcript. Parties’

counsel shall not disclose the deposition transcript before expiration of said fifteen day

period to any person who has not previously signed the form attached as Exhibit A.

       10.    If any Party seeks to file papers with the Court that incorporate Confidential

Material or reveal the contents thereof, he or she shall make an application to the Court

consistent with the Court’s rules for permission to file under seal the specific portions of

those papers disclosing the Confidential Material and shall indicate whether the

disclosing Party objects to that request.

       11.     If a Party believes that the disclosing Party has designated information

“Confidential” that is not entitled to such protection, then within 60 days of the receipt of

the Confidential material, such party may write a letter to the disclosing Party’s counsel

asking that the Confidential Material designation be removed or modified and explaining

                                               5
the reason(s) why the Party does not believe that the information is entitled to the

designated protection. The disclosing Party shall respond to the objection in writing

within fourteen (14) days, and shall state with particularity the grounds for asserting that

the Confidential Material is properly designated. If no written response to the objection

is made within fourteen (14) days, the challenged designation shall be deemed void. If a

timely written response to the objection is made, the Parties shall first try to resolve the

dispute in good faith by meeting and conferring. If the dispute cannot be resolved, the

Party challenging the designation may request, within 30 days, appropriate relief from the

Court consistent with the Court’s discovery rules. Any disputed documents shall be

treated as Confidential Material until the parties resolve the dispute or the Court issues its

ruling regarding the disputed confidentiality designations.

       12.    Except as provided herein, nothing in this Protective Order is intended to

restrict, limit, supersede, modify or amend any federal, state or local statute, ordinance or

other law limiting the disclosure of Confidential Material, or the applicability of the

attorney/client privilege or work product doctrine, or of any other privilege or doctrine

that would exempt Confidential Material from disclosure.

       13.    Nothing in this Protective Order will prevent the Parties from producing

any Confidential Material in their possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency

having jurisdiction, provided that the Parties give written notice to the disclosing Party ’

counsel as soon as reasonably possible, and if permitted by the time allowed under the

request, at least 10 days before any disclosure. Upon receiving such notice, the disclosing

                                              6
Defendants will bear the burden to oppose compliance with the subpoena, other

compulsory process, or other legal notice if the disclosing Defendants deem it appropriate

to do so.

       14.    This Protective Order shall be without prejudice to the right of the

disclosing Party to oppose production of any document or information on any and all

grounds other than confidentiality.

       15.    Within 30 days after the termination of this case, including any appeals, any

Confidential Material, including all copies, notes, and other materials containing or

referring to information derived therefrom, shall be returned to counsel for disclosing

Defendants or, upon the written consent of disclosing Defendants' counsel, shall be

destroyed, except that counsel for the Parties may retain one copy of any deposition

transcript and one final copy of all papers filed with the Court that contain or refer to

Confidential Material, which would otherwise be subject to the terms of this paragraph.

Such papers and deposition transcripts which may be retained in accordance with this

paragraph shall be conspicuously marked “Contains Confidential Material Subject to

Protective Order.” All persons who have received or who have possessed Confidential

Material pursuant to paragraph 6(a)-(e) shall verify the return or destruction of those

Confidential Materials (with the exception set forth in the previous sentence in this

paragraph) by affidavit furnished to counsel for disclosing Defendants.

       16.    Nothing in this Stipulated Protective Order shall be construed to limit the

disclosing Parties’ use of Confidential Material in any manner.



                                              7
      17.    The Parties reserve the right to individually seek modification of this

Protective Order by application to the Court for good cause shown.




      [this portion intentionally left blank]

                                                8
       18.    Electronic or faxed copies of signatures of this Protective Order shall have

the same force and effect as original signatures.


OFFICE OF THE                                 Lansner & Kubitschek
CORPORATION COUNSEL


By: ______s/_________________                 By: _s/ (with permission)_____
   Elizabeth Edmonds                              Carolyn A. Kubitschek
                                              Attorneys for Plaintiff
JAMES E. JOHNSON                              325 Broadway, Suite 203
Corporation Counsel of the                    New York, New York 10007
 City of New York                             (212) 349-0900
Attorney for City Defendants
100 Church Street, Room 2-164                 Dated: New York, New York
New York, New York 10007                            November 14, 2019
(212) 356-0881

Dated: New York, New York
       November 14, 2019

                                              SHAUB AHMUTY CITRIN & SPRATT,
                                              LLP


                                              By: ________/s/______________
                                                  Sofya Uvaydov
                                              Attorneys for Staten Island University
                                              Hospital and Dana Kaplan, M.D. s/h/a Dana
                                              Kaplan
                                              1983 Marcus Avenue,
                                              Lake Success, NY 11042
                                              (516) 488-3300
                                              suvaydov@sacslaw.com

                                              Dated: New York, New York
                                                    November 14, 2015
SO ORDERED:




        November 15, 2019
Dated: _________________                      __________________________________
       New York, New York                     Hon. Jesse M. Furman
                                             9
                                           EXHIBIT A

I, _________________________, the undersigned, hereby swear under penalty of perjury that I
have read the Stipulation and Protective Order (the “Order”) entered in the United States District
Court for the Southern District of New York dated November ____, 2019, in the action titled
Berger v. Wang, 19-cv-06229 (JMF) and understand the terms thereof. I agree not to use the
Confidential Material defined therein for any purpose other than in connection with the
prosecution of that case, and will not further disclose the Confidential Material except in
testimony taken in that case. I aver that the Confidential Material and any copies, notes, or other
records that I make regarding the Confidential Material shall not be used or disclosed by me or
my agents to others. I agree to be subject to the above-identified Court’s rulings regarding the
imposition of appropriate sanctions, and I agree that I may be held in contempt of court if I
violate the terms of the Order.

Dated: ___________________

Signature :_________________________________________

_________________________________________
Name (Printed)
_________________________________________
Occupation
